Case 17-30465-mvl11 Doc 188 Filed 05/28/19           Entered 05/28/19 18:10:51        Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                          §
                                                §
JOHN WILEY BRYANT AND JANET                     §           CASE NO. 17-30465-bjh11
ELIZABETH BRYAN FKA JANET                       §
ELIZABETH WATTS,                                §           Chapter 11
   Debtors                                      §

     APPELLEE’S DESIGNATION OF ADDITIONAL ITEMS FOR THE RECORD

       Appellee Franklin Credit Management Corporation as servicer for Deutsche Bank

National Trust Company, as Certificate Trustee on behalf of Bosco Credit II Trust Series 2010-1

(hereinafter “Appellee”) files this its Designation of Additional Items for the Record, pursuant to

Fed. R. Bankr. P. 8009(a)(2), and respectfully shows the Court as follows:

       Appellee designates the following additional items to be included in the record on appeal:

       1. ECF Docket No. 45 – Motion to Compel Creditor’s Deposition

       2. ECF Docket No. 52 – Motion for Protective Order

       3. ECF Docket No. 53 – Motion to Quash

       4. ECF Docket No. 57 – Objection to Motion for Protective Order

       5. ECF Docket No. 59 – Witness and Exhibit List filed by Debtors

       6. ECF Docket No. 60 – Response to Motion to Compel Creditor’s Deposition

       7. ECF Docket No. 62 – Agreed Order

       8. ECF Docket No. 158 – Court admitted exhibits date of hearing 3/21/2019

       9. Claims Register No. 8 – Claim #8 filed by Franklin Credit Management Corporation

       10. Appellee’s Exhibits admitted at hearing held on March 21, 2019




APPELLEE’S DESIGNATION OF ITEMS FOR THE RECORD                                           Page 1 of 2
MWZM: 15-000032-740-4
Case 17-30465-mvl11 Doc 188 Filed 05/28/19          Entered 05/28/19 18:10:51       Page 2 of 2




                                                    Respectfully submitted,

                                                By: /s/ Stephen Wu
                                                   MARK D. CRONENWETT
                                                   Texas Bar No. 00787303
                                                   mcronenwett@mwzmlaw.com

                                                    STEPHEN WU
                                                    Texas Bar No. 24042396
                                                    swu@mwzmlaw.com

                                                MACKIE WOLF ZIENTZ & MANN, P. C.
                                                14160 North Dallas Parkway, Suite 900
                                                Dallas, TX 75254
                                                Telephone: (214) 635-2650
                                                Facsimile: (214) 635-2686

                                                ATTORNEYS FOR APPELLEE


                                CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was sent via ECF
on May 28, 2019, upon the following:

       ROSA R. ORENSTEIN
       1910 PACIFIC AVE
       SUITE 8040
       DALLAS, TX, TX 75201
       Attorney for Debtors

       KEITH WILLIAM HARVEY
       THE HARVEY LAW FIRM, P.C.
       6510 ABRAMS ROAD SUITE 280
       DALLAS, TX 75231
       Attorney for Debtors

                                                    /s/ Stephen Wu
                                                    STEPHEN WU




APPELLEE’S DESIGNATION OF ITEMS FOR THE RECORD                                         Page 2 of 2
MWZM: 15-000032-740-4
